774 N.W.2d 693 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Lynette Vonda PONTIUS, Defendant-Appellant.
Docket No. 139366. COA No. 282187.
Supreme Court of Michigan.
November 20, 2009.

Order
On order of the Court, the application for leave to appeal the March 24, 2009 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REMAND this case to the Kalamazoo Circuit Court for amendment of the judgment of sentence. The trial court shall strike from the judgment of sentence any provision that the sentences in this case are consecutive to the sentence in the "Calhoun County Case." A trial court does not have authority to modify a valid sentence. MCR 6.429(A); People v. Holder, 483 Mich. 168, 767 N.W.2d 423 (2009). Where a court imposes a sentence that is partially invalid, only the invalid part of the sentence may be set aside. MCL 769.24; People v. Thomas, 447 Mich. 390, 393, 523 N.W.2d 215 (1994). The trial court stated on the record at the original sentence hearing that the sentences in this case were concurrent with the sentence in the Calhoun County Case. It was subsequently determined that the term of years imposed for Count 1, conspiracy to commit murder, was invalid. Although the trial court had authority to change the conspiracy to commit murder sentence from a term of years to a life sentence, the trial court did not have authority to change the concurrent sentences to consecutive sentences because the concurrent sentences were valid.
CORRIGAN, J., would direct the prosecutor to respond.